Citation Nr: 0534121	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a rash in the groin 
area.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968, from December 1990 to May 1991, and from September 2001 
to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a rash in the groin area that began in 
service.

 
CONCLUSION OF LAW

A rash in the groin area was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

The veteran asserts that he has ongoing symptoms of a rash 
that developed when he was in service in 1991.  The veteran's 
service medical records indicate that the veteran was first 
treated for a skin rash in his groin area, diagnosed as 
lichen simplex, in April 1991.  He continued to receive 
treatment for a skin rash through 1996 (although diagnosed in 
subsequent exams as tinea cruris and atopic dermatitis).  A 
physician conducting an in-service examination in July 1992 
noted that the skin rash appeared to be chronic.  In periodic 
service examinations in July 1994, December 1994, and August 
1998, examining physicians indicated that the veteran 
continued to experience symptoms of the rash and had since 
his initial treatment in 1991.  The veteran submitted copies 
of his prescription profile to indicate that he received 
medication for the condition in 2000 and 2001.  

The veteran alleges that, at a release physical in 1990 or 
1991, the examining physician indicated that the rash would 
be documented as service related.  There was no notation of 
that statement in the veteran's service medical records, 
although the examining physician in the veteran's April 1991 
examination specifically noted that the condition arose in 
service and was potentially service-connected.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; C.F.R. § 3.303(a).  In considering whether to grant 
service connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection is established by showing that the veteran 
sustained a service injury or disease, that the veteran 
developed a chronic disability, and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  If 
chronicity of a particular disease or injury is not 
established, then a showing of continuity of symptomatology 
after service is required to support a finding that the 
veteran has a chronic condition.  See 38 C.F.R. § 3.303(b).  
Continuity may be manifest by continuity of symptomatology, 
and does not necessarily require continuity of treatment.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
evidence can support a finding that continuity of 
symptomatology is related to a current disability if the 
nature of the condition is such that relatedness could be 
identified by lay observation.  See Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

The evidence demonstrates that the veteran developed a rash 
in service in April 1991 and has manifest a continuity of 
symptomatology since that initial treatment.  Medical 
examiners noted that the veteran previously experienced 
comparable symptoms, and they treated the veteran as if the 
rash were the same as that which emerged in 1991.  
Furthermore, the symptomatology of the veteran's disability-
mild edema, itching, erythema, etc.-is readily identifiable 
by lay observation, and the veteran is in a position to note 
that his symptoms are comparable to those exhibited in 1991.  
There is no evidence to suggest that the veteran's current 
disability is not a continuation of the condition that 
emerged in 1991.  

If there is an approximate balance of positive and negative 
evidence related to a material issue in a claim, VA must give 
the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  Accordingly, the 
preponderance of the evidence must be against a claim for the 
benefit to be denied.  In this case, the evidence is at least 
in relative equipoise as to whether the veteran's current 
condition is of service origin.  When resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's rash of the groin began during service, 
and service connection for the rash must be granted.


ORDER

Service connection for groin rash is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


